UNITED STATES DISTRICT COURT
SOUTHERN DISTICT OF OHIO
WESTERN DIVISION

AZURIAH HOSKINS, Case No. 1:18-cv-305

Plaintiff, Cole, J.
Litkovitz, M.J.

VS.

CORRECTIONAL OFFICER ORDER
PETERSON, et. al.,
Defendants.

This matter came before the Court for a telephone status conference on January 24, 2020.
The parties represented to the Court that they wish to proceed to mediation. The calendar
deadlines and dates are therefore STAYED pending mediation. If mediation is unsuccessful, the
parties shall submit a proposed joint Calendar Order with revised dates to the Court for its

approval.

IT IS SO ORDERED.

Date: LAY 20 Zan A. tod

Karen L. Litkovitz
United States Magistrate Judge
